Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Prewitt on 12/14/2021.

The application has been amended as follows: 


In the Specification:
Page 10, Line 26: replace “second mounting structure 28” with “second mounting structure 18”.
Page 11, Line 10: replace “or 34” with “34”.
Page 12, Line 20: replace “fist” with “first”.
In the Claims:
1. (Currently Amended) A hinge cover assembly for a hinge having an elongate hinge arm, the hinge cover assembly comprising first and second cover members mountable about the hinge arm and configured so as to completely encircle the hinge arm over at least part of its length in use;
the first cover member comprising an elongate channel shaped portion for receiving the hinge arm, the elongate channel shaped portion defining a pair of spaced side walls interconnected at one end by a base region, the elongate channel shaped portion being resiliently deformable such that the side walls configured to be biased apart from a rest position, the second cover member comprising an elongate portion mountable to the first cover member so as to extend between the side walls;
wherein a plurality of locating ribs are spaced apart along an inner surface of the elongate channel shaped portion for engagement with an outer surface of the hinge arm; and
wherein the plurality of locating ribs comprise locating ribs on an inner surface of one of the side walls for engagement with a first side of the hinge arm, the first cover member having a plurality of clamping formations arranged in spaced relation to said one of the side walls, the clamping formations configured to engage a second side of the hinge arm opposite the first side such that in use, the hinge arm is clamped between the clamping formations and the locating ribs on said one side wall of the elongate channel shaped portion.

2. (Original) A hinge cover assembly as claimed in claim 1, wherein the first and second cover members are initially separate components having co-operating formations for attaching the cover members together.

3. (Previously Presented) A hinge cover assembly as claimed in claim 1, the first cover member being attachable to the hinge arm, the first and second cover members having 

4. (Cancelled)

5. (Currently Amended) A hinge cover as claimed in claim [[4]] 1, wherein the side walls of the elongate channel shaped portion are configured to grip outer edges of the elongate portion of the second cover member in the rest position so as to mount the second cover member to the first cover member.

6. (Currently Amended) A hinge cover assembly as claimed in claim [[4]] 1, wherein a plurality of locking projections are provided on an inner surface of the elongate channel shaped portion for engagement with corresponding locking formations on the hinge arm to secure the first cover member to the hinge arm.

7. (Original) A hinge cover assembly as claimed in claim 6, wherein said plurality of locking projections are provided on the inner surface of at least one of the side walls.

8. (Currently Amended) A hinge cover assembly as claimed in claim 7, wherein the side walls of the elongate channel shaped portion [[can]] are configured to be biased apart from the rest position to allow the first cover member to be mounted to the hinge arm in use.



10. (Cancelled)

11. (Currently Amended) A hinge cover assembly as claimed in claim 1, the hinge cover assembly being configured for use with a swan neck [[type]] shaped hinge for attaching a closure to a vehicle body, the hinge having a mounting structure at one end of the hinge arm for attaching the hinge arm to the closure.

12. (Currently Amended) A hinge cover assembly as claimed in claim 11, wherein the first cover has a housing portion at one end of the elongate channel shaped portion, the housing portion configured to overlie part of a surface of the closure about the mounting structure in use.

13. (Original) A hinge cover assembly as claimed in claim 12, wherein the housing portion defines at least one clip formation for gripping an edge of a trim panel mounted to the closure.

14. (Original) A hinge cover assembly as claimed in claim 13, the clip formation defining a slot along at least part of an edge of the housing portion into which an edge region of the trim panel is inserted in use.



16. (Currently Amended) A vehicle as claimed in claim 15, the inner surface of the elongate channel shaped portion which engage corresponding locking apertures on the hinge arm to secure the first cover member to the hinge arm.

17. (Currently Amended) A vehicle as claimed in claim 16, wherein the locking apertures are defined on a side region of the hinge arm.

18. (Cancelled)

15, wherein the spacing between the side walls of the channel shaped portion of the first cover member is greater than [[the]] a width of the hinge arm.

20. (Currently Amended) A vehicle as claimed in claim 15, wherein the first cover member comprises 

21. (Currently Amended) A vehicle as claimed in claim 20, wherein [[the]] a position of the closure is adjustable relative to the hinge, the trim panel having a live hinge proximal said edge, the arrangement being such that an edge region of the trim panel is constrained move with the hinge cover if the position of the closure is adjusted relative to the hinge.

22. (Previously Presented) A vehicle as claimed in claim 15, wherein the closure is a boot lid.




Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: New Drawings are required for all of Figures 1-8. The drawings have inconsistent line thickness that appears to be the result of a low resolution filing.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: JP 3260114 is the closest prior art which teaches a similar hinge cover assembly. However, ‘114 does not disclose 
the first cover member having a plurality of clamping formations arranged in spaced relation to said one of the side walls, the clamping formations configured to engage a second side of the hinge arm opposite the first side such that in use, the hinge arm is clamped between the clamping formations and the locating ribs on said one side wall of the elongate channel shaped portion. These limitations, in combination with all the other limitations of independent claim 1, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/Primary Examiner, Art Unit 3677